            Case 1:21-cr-00176-CJN Document 8 Filed 03/02/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                        :
                                                 :
       v.                                        :   Criminal No. 21-MJ-210 (ZMF)
                                                 :
STEVE OMAR MALDONADO,                            :
                                                 :   Hearing Date: March 5, 2021
                                                 :
                       Defendant.                :


                GOVERNMENT’S OPPOSITION TO THE DEFENDANT’S
                   MOTION TO TEMPORARILY ALLOW TRAVEL

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in opposition to the defendant’s

motion to temporarily allow travel. For the reasons set forth herein, as well as any other reasons

identified in a hearing on this matter, the United States opposes the defendant’s requested

modification of his release conditions.

                                          BACKGROUND

       1.      On January 6, 2021, the defendant, Steve Omar Maldonado ( “the defendant”), who

had traveled from his home state of Florida, arrived at the U.S. Capitol grounds and thereafter

disrupted the Constitutionally mandated Joint Session of Congress for the counting of Electors by

participating in the storming of the U.S. Capitol. See, Complaint ECF No. 1 at 1, 6. He crossed

the barricades and police lines, physically entered the U.S. Capitol building, then entered the

Senate through the doors at the top. Id. at 6.

       2.      The defendant is charged by complaint with violations of 18 U.S.C. § 1752(a)(1)

and (2), Unlawful Entry of Restricted Building or Grounds, and 40 U.S.C. § 5104(e)(2)(D) and
            Case 1:21-cr-00176-CJN Document 8 Filed 03/02/21 Page 2 of 5




(e)(2)(G), Violent Entry or Disorderly Conduct, and Parade, Demonstrate, or Picket on Capitol

Grounds and faces a maximum of three years imprisonment.

       3.      The defendant was arrested and presented before the U.S. District Court for the

Middle District of Florida on February 10, 2021.          Magistrate Judge Hoffman released the

defendant on his personal recognizance, subject to $25,000 unsecured bond and several conditions

of release, including that the defendant shall not obtain a passport or travel documents and that

defendant’s travel be restricted to Middle District of Florida and District of Columbia for court

appearances. See, United States v. Maldonado, Mag. No. 21-mj-01127, ECF No. 5 (M.D. Fla.

Feb. 10, 2021).

       4.      On February 12, 2021, the defendant appeared before Magistrate Judge Robin M.

Meriweather for his initial appearance in the above-captioned case. He was released on his

personal recognizance subject to several conditions, including notification to Pretrial Services in

advance of any travel outside the Middle District of Florida and court approval for all travel outside

the continental U.S. See, Order Setting Conditions of Release, ECF No. 5.

       5.      The defendant filed a Motion to Temporarily Allow Travel (“Defendant’s Motion”)

on February 23, 2021. See, Defendant’s Motion, ECF No. 7. In his Motion, the defendant seeks

to travel to Fajardo, Puerto Rico for 30 days to conclude the estate of his late father who passed

away on December 6, 2020. Id. ¶ 4, 8. The filing indicates that the defendant is the sole beneficiary

of his father’s estate and that many of the aforementioned assets were left in disarray or need to be

disposed of through sale. Id. ¶ 5. However, the filing does not address several important concerns

about the proposed travel, including how the defendant would be able to travel to Puerto Rico

during the pandemic or what he must do physically in Puerto Rico, or the risk of flight presented

if the defendant were permitted to travel.
                Case 1:21-cr-00176-CJN Document 8 Filed 03/02/21 Page 3 of 5




                                                  ARGUMENT

           6.      In analyzing whether there are conditions of release that will reasonably assure the

appearance of the defendant and the safety of the community, the Court considers the following:

(1) the nature and circumstances of the offense charged (2) the weight of the evidence, (3) the

history and characteristics of the defendant, and (4) the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

           7.      As an initial matter, Puerto Rico currently is listed by the U.S. Centers for Disease

Control (CDC) as at its highest level of risk, Level 4: COVID-19 Very High, which means that

“Travelers should avoid all travel to these destinations.” 1 The CDC further has further specifically

advised that “Travel increases your chances of getting and spreading COVID-19” and that

“Travelers should avoid all travel to Puerto Rico.” 2 As such, there is a high risk that if the defendant

travels to Puerto Rico, he may be subject to quarantine both entering and exiting the continental

United States, which may cause a delay in these proceedings and inhibit the defendant’s ability to

comply with Pretrial Services.

           8.      Additionally, modifying the defendant’s conditions of release is would create a

significant risk of flight. While the government does not have a current belief that the defendant is

a risk of flight under his current conditions of release, his travel to Puerto Rico would create that

risk. Indeed, “allowing the defendant to leave the immediately vicinity would make it more

tempting for him to abscond.” United States v. Terrell, 983 F.2d 653, 655 (5th Cir. 1993).

           9.      The nature and circumstance of these offenses is serious. In the case of United

States v. William Chrestman, Chief Judge Beryl A. Howell wrote that “Central to the


1
    See, https://www.cdc.gov/coronavirus/2019-ncov/travelers/map-and-travel-notices.html
2
    See, https://wwwnc.cdc.gov/travel/notices/covid-4/coronavirus-puerto-rico
             Case 1:21-cr-00176-CJN Document 8 Filed 03/02/21 Page 4 of 5




circumstances of defendant’s instant offenses is the fact that he was one of hundreds, if not

thousands, of individuals who comprised the mob that assaulted the Capitol on January 6, 2021.

Many of these individuals have already been charged with criminal offenses or soon will face

criminal charges related to their conduct on that day. The actions of this violent mob, particularly

those members who breached police lines and gained entry to the Capitol, are reprehensible as

offenses against morality, civic virtue, and the rule of law.” See, ECF No. 23, United States v.

Chrestman, 21-mj-218-ZMF (D.D.C. Feb. 26, 2021). Here, the defendant traveled from Florida to

the District of Columbia for what he described to law enforcement as the “Stop the Steal” rally

and entered the building, including the Senate gallery, with a mob. See, Complaint ECF No. 1 at

6. Further, the weight of the evidence is strong as the defendant himself admitted to being at the

U.S. Capitol and inside of the building. See, Id.

       10.      With regard to the history and characteristics of the defendant, while the

government is sympathetic to the basis for the defendant’s request, instead of handling the issues

identified in his Motion and traveling to Puerto Rico prior to January 6, 2021, the defendant made

the choice to travel across state lines and participate in a riot a month following the death of his

father. Further, it bears noting that the defendant has a prior conviction for an Armed Burglary

offense involving a firearm. See, Pretrial Services Report at 3-4.

       11.      Lastly, with regard to the nature and seriousness of any danger to the community,

the defendant was an active participant in the most violent insurrection to occur at the U.S. Capitol

in over 200 years. To allow him to travel, while pending charges in this matter, would be

inappropriate and would create a serious risk of flight.

       12.      Finally, there is no compelling reason to modify the defendant’s conditions of

release and allow him to travel to Puerto Rico for a period of 30 days. While it is understandable
          Case 1:21-cr-00176-CJN Document 8 Filed 03/02/21 Page 5 of 5




that that the defendant would want to “dispose of and consolidate his deceased father’s estate,” see

ECF No. 7 ¶ 10, this information was available to the defendant to present to the magistrate judges

in both the Middle District of Florida and the District of Columbia when they were setting his

conditions of release, given that his father’s passing occurred over a month before the hearings

and a month prior to the offenses at issue. The motion should thus be denied.

                                         CONCLUSION

       The government respectfully requests that this Court deny the defendant’s motion.



                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney
                                                     N.Y. Bar No. 4444188

                                                     By: ___/s/Tara Ravindra_______
                                                     Tara Ravindra
                                                     D.C. Bar No. 1030622
                                                     Assistant United States Attorney
                                                     Federal Major Crimes Section
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     202-252-7672
                                                     Tara.Ravindra@usdoj.gov


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 2, 2021, I served a copy of this pleading on
defendant’s counsel through the Court’s electronic filing system.

                                                        /s/ Tara Ravindra
                                                     Tara Ravindra
                                                     Assistant United States Attorney
